Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 1 of 137




        Exhibit A
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 2 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 3 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 4 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 5 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 6 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 7 of 137




             Exhibit 1
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 8 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 9 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 10 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 11 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 12 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 13 of 137




              Exhibit 2
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 14 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 15 of 137




              Exhibit 3
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 16 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 17 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 18 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 19 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 20 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 21 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 22 of 137




              Exhibit 4
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 23 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 24 of 137




              Exhibit 5
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 25 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 26 of 137




              Exhibit 6
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 27 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 28 of 137




              Exhibit 7
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 29 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 30 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 31 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 32 of 137




              Exhibit 8
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 33 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 34 of 137




              Exhibit 9
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 35 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 36 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 37 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 38 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 39 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 40 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 41 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 42 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 43 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 44 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 45 of 137




           Exhibit 10
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 46 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 47 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 48 of 137




           Exhibit 11
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 49 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 50 of 137




           Exhibit 12
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 51 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 52 of 137




           Exhibit 13
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 53 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 54 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 55 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 56 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 57 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 58 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 59 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 60 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 61 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 62 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 63 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 64 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 65 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 66 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 67 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 68 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 69 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 70 of 137




           Exhibit 14
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 71 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 72 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 73 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 74 of 137




           Exhibit 15
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 75 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 76 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 77 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 78 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 79 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 80 of 137




           Exhibit 16
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 81 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 82 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 83 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 84 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 85 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 86 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 87 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 88 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 89 of 137




           Exhibit 17
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 90 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 91 of 137




           Exhibit 18
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 92 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 93 of 137




           Exhibit 19
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 94 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 95 of 137




           Exhibit 20
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 96 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 97 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 98 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 99 of 137




           Exhibit 21
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 100 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 101 of 137




            Exhibit 22
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 102 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 103 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 104 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 105 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 106 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 107 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 108 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 109 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 110 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 111 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 112 of 137




            Exhibit 23
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 113 of 137




            Exhibit 24
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 114 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 115 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 116 of 137




            Exhibit 25
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 117 of 137
Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 118 of 137




            Exhibit 26
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 119 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 07/09/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      07/15/2018
918-246-7709
                                                                                                                              Pay Date             07/20/2018
                                                                                                                              Document             21849
                                                                                                                              Net Pay              $3,551.99

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                                                                                                $120.00                           $1,120.00
 Equipment                                                                                                                     $900.00                          $17,100.00
 Mileage                                                                                                                       $408.21                           $5,884.41
 Non Taxable Per                                                                                                             $1,337.00                          $25,212.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $18,126.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                  Based On                       Current                          YTD
 Federal Income Tax                                                                                       $954.00                     $61.35                     $1,165.65
 Employee Medicare                                                                                        $954.00                     $13.84                      $262.83
 Social Security Employee Tax                                                                             $954.00                     $59.15                     $1,123.81
 LA State Income Tax                                                                                      $954.00                     $32.88                      $627.22


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,551.99
                                                                                     Total                                                                       $3,551.99


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,719.21                                    $954.00                       $167.22                        $0.00                 $3,551.99
 YTD                            $67,442.41                                 $18,126.00                     $3,179.51                        $0.00                $64,262.90
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 120 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 07/02/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      07/08/2018
918-246-7709
                                                                                                                              Pay Date             07/13/2018
                                                                                                                              Document             21400
                                                                                                                              Net Pay              $3,824.01

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                                                                                                $160.00                           $1,000.00
 Equipment                                                                                                                   $1,050.00                          $16,200.00
 Mileage                                                                                                                       $371.15                           $5,476.20
 Non Taxable Per                                                                                                             $1,337.00                          $23,875.00
 Regular - Days                                             7.0000                             $0.0000                       $1,113.00                          $17,172.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                         Current          YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                  Based On                       Current                          YTD
 Federal Income Tax                                                                                      $1,113.00                    $80.43                     $1,104.30
 Employee Medicare                                                                                       $1,113.00                    $16.13                      $248.99
 Social Security Employee Tax                                                                            $1,113.00                    $69.00                     $1,064.66
 LA State Income Tax                                                                                     $1,113.00                    $41.58                      $594.34


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,824.01
                                                                                     Total                                                                       $3,824.01


Pay Summary

                                    Gross                           FIT Taxable Wages                         Taxes                  Deductions                   Net Pay
 Current                         $4,031.15                                  $1,113.00                       $207.14                        $0.00                 $3,824.01
 YTD                            $63,723.20                                 $17,172.00                      $3,012.29                       $0.00                $60,710.91
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 121 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 06/25/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      07/01/2018
918-246-7709
                                                                                                                              Pay Date             07/06/2018
                                                                                                                              Document             20939
                                                                                                                              Net Pay              $3,324.62

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                          $15,150.00
 Mileage                                                                                                                       $300.84                           $5,105.05
 Non Taxable Per                                                                                                             $1,337.00                          $22,538.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $16,059.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                  Based On                       Current                          YTD
 Federal Income Tax                                                                                       $954.00                     $61.35                     $1,023.87
 Employee Medicare                                                                                        $954.00                     $13.84                      $232.86
 Social Security Employee Tax                                                                             $954.00                     $59.15                      $995.66
 LA State Income Tax                                                                                      $954.00                     $32.88                      $552.76


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,324.62
                                                                                     Total                                                                       $3,324.62


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,491.84                                    $954.00                       $167.22                        $0.00                 $3,324.62
 YTD                            $59,692.05                                 $16,059.00                     $2,805.15                        $0.00                $56,886.90
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 122 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 06/18/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      06/24/2018
918-246-7709
                                                                                                                              Pay Date             06/29/2018
                                                                                                                              Document             20506
                                                                                                                              Net Pay              $3,279.40

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                          $14,250.00
 Mileage                                                                                                                       $255.61                           $4,804.21
 Non Taxable Per                                                                                                             $1,337.00                          $21,201.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $15,105.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $962.52
 Employee Medicare                                                                                          $954.00                       $13.83                  $219.02
 Social Security Employee Tax                                                                               $954.00                       $59.15                  $936.51
 LA State Income Tax                                                                                        $954.00                       $32.88                  $519.88


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,279.40
                                                                                     Total                                                                       $3,279.40


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,446.61                                    $954.00                      $167.21                         $0.00                 $3,279.40
 YTD                            $56,200.21                                 $15,105.00                     $2,637.93                        $0.00                $53,562.28
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 123 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 06/11/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      06/17/2018
918-246-7709
                                                                                                                              Pay Date             06/22/2018
                                                                                                                              Document             20049
                                                                                                                              Net Pay              $3,324.09

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                          $13,350.00
 Mileage                                                                                                                       $300.30                           $4,548.60
 Non Taxable Per                                                                                                             $1,337.00                          $19,864.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $14,151.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $901.17
 Employee Medicare                                                                                          $954.00                       $13.83                  $205.19
 Social Security Employee Tax                                                                               $954.00                       $59.15                  $877.36
 LA State Income Tax                                                                                        $954.00                       $32.88                  $487.00


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,324.09
                                                                                     Total                                                                       $3,324.09


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,491.30                                    $954.00                      $167.21                         $0.00                 $3,324.09
 YTD                            $52,753.60                                 $14,151.00                     $2,470.72                        $0.00                $50,282.88
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 124 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 06/04/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      06/10/2018
918-246-7709
                                                                                                                              Pay Date             06/15/2018
                                                                                                                              Document             19612
                                                                                                                              Net Pay              $3,320.27

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                          $12,450.00
 Mileage                                                                                                                       $296.48                           $4,248.30
 Non Taxable Per                                                                                                             $1,337.00                          $18,527.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $13,197.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $839.82
 Employee Medicare                                                                                          $954.00                       $13.84                  $191.36
 Social Security Employee Tax                                                                               $954.00                       $59.14                  $818.21
 LA State Income Tax                                                                                        $954.00                       $32.88                  $454.12


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,320.27
                                                                                     Total                                                                       $3,320.27


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,487.48                                    $954.00                      $167.21                         $0.00                 $3,320.27
 YTD                            $49,262.30                                 $13,197.00                     $2,303.51                        $0.00                $46,958.79
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 125 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 05/28/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      06/03/2018
918-246-7709
                                                                                                                              Pay Date             06/08/2018
                                                                                                                              Document             19150
                                                                                                                              Net Pay              $3,340.98

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                          $11,550.00
 Mileage                                                                                                                       $317.19                           $3,951.82
 Non Taxable Per                                                                                                             $1,337.00                          $17,190.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $12,243.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $778.47
 Employee Medicare                                                                                          $954.00                       $13.83                  $177.52
 Social Security Employee Tax                                                                               $954.00                       $59.15                  $759.07
 LA State Income Tax                                                                                        $954.00                       $32.88                  $421.24


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,340.98
                                                                                     Total                                                                       $3,340.98


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,508.19                                    $954.00                      $167.21                         $0.00                 $3,340.98
 YTD                            $45,774.82                                 $12,243.00                     $2,136.30                        $0.00                $43,638.52
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 126 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 05/21/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      05/27/2018
918-246-7709
                                                                                                                              Pay Date             06/01/2018
                                                                                                                              Document             18707
                                                                                                                              Net Pay              $3,328.99

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                          $10,650.00
 Mileage                                                                                                                       $305.20                           $3,634.63
 Non Taxable Per                                                                                                             $1,337.00                          $15,853.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $11,289.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $717.12
 Employee Medicare                                                                                          $954.00                       $13.83                  $163.69
 Social Security Employee Tax                                                                               $954.00                       $59.15                  $699.92
 LA State Income Tax                                                                                        $954.00                       $32.88                  $388.36


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,328.99
                                                                                     Total                                                                       $3,328.99


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,496.20                                    $954.00                      $167.21                         $0.00                 $3,328.99
 YTD                            $42,266.63                                 $11,289.00                     $1,969.09                        $0.00                $40,297.54
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 127 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 05/14/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      05/20/2018
918-246-7709
                                                                                                                              Pay Date             05/25/2018
                                                                                                                              Document             18239
                                                                                                                              Net Pay              $3,314.81

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                           $9,750.00
 Mileage                                                                                                                       $291.03                           $3,329.43
 Non Taxable Per                                                                                                             $1,337.00                          $14,516.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                          $10,335.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $655.77
 Employee Medicare                                                                                          $954.00                       $13.84                  $149.86
 Social Security Employee Tax                                                                               $954.00                       $59.15                  $640.77
 LA State Income Tax                                                                                        $954.00                       $32.88                  $355.48


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,314.81
                                                                                     Total                                                                       $3,314.81


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,482.03                                    $954.00                      $167.22                         $0.00                 $3,314.81
 YTD                            $38,770.43                                 $10,335.00                     $1,801.88                        $0.00                $36,968.55
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 128 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 05/07/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      05/13/2018
918-246-7709
                                                                                                                              Pay Date             05/18/2018
                                                                                                                              Document             17780
                                                                                                                              Net Pay              $3,270.68

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $840.00
 Equipment                                                                                                                     $900.00                           $8,850.00
 Mileage                                                                                                                       $246.89                           $3,038.40
 Non Taxable Per                                                                                                             $1,337.00                          $13,179.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                           $9,381.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $594.42
 Employee Medicare                                                                                          $954.00                       $13.83                  $136.02
 Social Security Employee Tax                                                                               $954.00                       $59.15                  $581.62
 LA State Income Tax                                                                                        $954.00                       $32.88                  $322.60


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,270.68
                                                                                     Total                                                                       $3,270.68


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,437.89                                    $954.00                      $167.21                         $0.00                 $3,270.68
 YTD                            $35,288.40                                  $9,381.00                     $1,634.66                        $0.00                $33,653.74
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 129 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 04/30/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date       05/06/2018
918-246-7709
                                                                                                                              Pay Date              05/11/2018
                                                                                                                              Document              17300
                                                                                                                              Net Pay               $3,404.64

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                 M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)         M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                              Pay Rate                        Current                                 YTD
 ATV Rent Reimb                                                                                                                  $80.00                            $840.00
 Equipment                                                                                                                     $900.00                            $7,950.00
 Mileage                                                                                                                       $300.84                            $2,791.51
 Non Taxable Per                                                                                                             $1,337.00                           $11,842.00
 Regular - Days                                             6.0000                              $0.0000                        $954.00                            $8,427.00




 Total Hours 0.0000


Deductions

                                                                                                          Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                         Current          YTD                       Current           YTD
 No records found


Taxes

 Tax                                                                                                       Based On                       Current                      YTD
 Federal Income Tax                                                                                          $954.00                       $61.35                  $533.07
 Employee Medicare                                                                                           $954.00                       $13.83                  $122.19
 Social Security Employee Tax                                                                                $954.00                       $59.14                  $522.47
 LA State Income Tax                                                                                         $954.00                       $32.88                  $289.72


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                             Amount
 No records found                                                                    xxxxx5043                            Checking                                $3,404.64
                                                                                     Total                                                                        $3,404.64


Pay Summary

                                    Gross                           FIT Taxable Wages                         Taxes                  Deductions                    Net Pay
 Current                         $3,571.84                                    $954.00                       $167.20                         $0.00                 $3,404.64
 YTD                            $31,850.51                                  $8,427.00                      $1,467.45                        $0.00                $30,383.06
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 130 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 04/23/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date      04/29/2018
918-246-7709
                                                                                                                              Pay Date             05/04/2018
                                                                                                                              Document             16847
                                                                                                                              Net Pay              $3,327.36

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                            Pay Rate                          Current                                YTD
 ATV Rent Reimb                                             0.0000                             $0.0000                           $0.00                            $760.00
 Equipment                                                                                                                     $900.00                           $7,050.00
 Mileage                                                                                                                       $303.57                           $2,490.67
 Non Taxable Per                                                                                                             $1,337.00                          $10,505.00
 Regular - Days                                             6.0000                             $0.0000                         $954.00                           $7,473.00




 Total Hours 0.0000


Deductions

                                                                                                         Employee                                  Employer
 Deduction                                     Based On                   Pre-Tax                        Current           YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                       Current                      YTD
 Federal Income Tax                                                                                         $954.00                       $61.35                  $471.72
 Employee Medicare                                                                                          $954.00                       $13.83                  $108.36
 Social Security Employee Tax                                                                               $954.00                       $59.15                  $463.33
 LA State Income Tax                                                                                        $954.00                       $32.88                  $256.84


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                            Amount
 No records found                                                                    xxxxx5043                            Checking                               $3,327.36
                                                                                     Total                                                                       $3,327.36


Pay Summary

                                    Gross                           FIT Taxable Wages                        Taxes                   Deductions                   Net Pay
 Current                         $3,494.57                                    $954.00                      $167.21                         $0.00                 $3,327.36
 YTD                            $28,278.67                                  $7,473.00                     $1,300.25                        $0.00                $26,978.42
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 131 of 137


401 East Broadway                                                                                                             Pay Statement
Suite 200                                                                                                                     Period Start Date 04/16/2018
Sand Springs, OK 74063
                                                                                                                              Period End Date        04/22/2018
918-246-7709
                                                                                                                              Pay Date               04/27/2018
                                                                                                                              Document               16380
                                                                                                                              Net Pay                $3,452.80

Pay Details
Dickie D Foster                          Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                  M 2
                                         SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                         Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)          M 0
USA                                      Pay Rate         $0.0000
                                         Pay Frequency    Weekly

Earnings

 Pay Type                                                    Hours                             Pay Rate                           Current                               YTD
 ATV Rent Reimb                                                                                                                   $120.00                           $760.00
 Equipment                                                                                                                        $900.00                          $6,150.00
 Mileage                                                                                                                          $309.02                          $2,187.10
 Non Taxable Per                                                                                                                 $1,337.00                         $9,168.00
 Regular - Days                                              6.0000                              $0.0000                          $954.00                          $6,519.00




 Total Hours 0.0000


Deductions

                                                                                                       Employee                                      Employer
 Deduction                                     Based On                   Pre-Tax                       Current            YTD                        Current           YTD
 No records found


Taxes

 Tax                                                                                                       Based On                      Current                        YTD
 Federal Income Tax                                                                                          $954.00                      $61.35                    $410.37
 Employee Medicare                                                                                           $954.00                      $13.84                     $94.53
 Social Security Employee Tax                                                                                $954.00                      $59.15                    $404.18
 LA State Income Tax                                                                                         $954.00                      $32.88                    $223.96


Paid Time Off                                                                       Net Pay Distribution

 Plan                                   Current                          Balance     Account Number                       Account Type                              Amount
 No records found                                                                    xxxxx5043                            Checking                                 $3,452.80
                                                                                     Total                                                                         $3,452.80


Pay Summary

                                    Gross                           FIT Taxable Wages                         Taxes                  Deductions                     Net Pay
 Current                         $3,620.02                                    $954.00                       $167.22                          $0.00                 $3,452.80
 YTD                            $24,784.10                                  $6,519.00                      $1,133.04                         $0.00                $23,651.06
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 132 of 137


401 East Broadway                                                                                                            Pay Statement
Suite 200                                                                                                                    Period Start Date 04/09/2018
Sand Springs, OK 74063
                                                                                                                             Period End Date      04/15/2018
918-246-7709
                                                                                                                             Pay Date             04/20/2018
                                                                                                                             Document             15947
                                                                                                                             Net Pay              $3,413.90

Pay Details
Dickie D Foster                         Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                        SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                        Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                     Pay Rate         $0.0000
                                        Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                             Pay Rate                           Current                             YTD
 ATV Rent Reimb                                                                                                                     $80.00                       $640.00
 Equipment                                                                                                                       $900.00                        $5,250.00
 Mileage                                                                                                                         $310.11                        $1,878.08
 Non Taxable Per                                                                                                                $1,337.00                       $7,831.00
 Regular - Days                                             6.0000                              $0.0000                          $954.00                        $5,565.00




 Total Hours 0.0000


Deductions

                                                                                                      Employee                                    Employer
 Deduction                                    Based On                   Pre-Tax                       Current            YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                      Current                      YTD
 Federal Income Tax                                                                                        $954.00                       $61.35                  $349.02
 Employee Medicare                                                                                         $954.00                       $13.83                   $80.69
 Social Security Employee Tax                                                                              $954.00                       $59.15                  $345.03
 LA State Income Tax                                                                                       $954.00                       $32.88                  $191.08


Paid Time Off                                                                      Net Pay Distribution

 Plan                                   Current                         Balance     Account Number                       Account Type                            Amount
 No records found                                                                   xxxxx5043                            Checking                               $3,413.90
                                                                                    Total                                                                       $3,413.90


Pay Summary

                                    Gross                            FIT Taxable Wages                     Taxes                    Deductions                   Net Pay
 Current                         $3,581.11                                     $954.00                    $167.21                        $0.00                  $3,413.90
 YTD                            $21,164.08                                   $5,565.00                    $965.82                        $0.00                 $20,198.26
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 133 of 137


401 East Broadway                                                                                                            Pay Statement
Suite 200                                                                                                                    Period Start Date 04/02/2018
Sand Springs, OK 74063
                                                                                                                             Period End Date     04/08/2018
918-246-7709
                                                                                                                             Pay Date            04/13/2018
                                                                                                                             Document            15509
                                                                                                                             Net Pay             $3,411.17

Pay Details
Dickie D Foster                         Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax               M 2
                                        SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                        Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)       M 0
USA                                     Pay Rate         $0.0000
                                        Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                             Pay Rate                           Current                            YTD
 ATV Rent Reimb                                                                                                                     $80.00                      $560.00
 Equipment                                                                                                                       $900.00                       $4,350.00
 Mileage                                                                                                                         $307.38                       $1,567.97
 Non Taxable Per                                                                                                                $1,337.00                      $6,494.00
 Regular - Days                                             6.0000                              $0.0000                          $954.00                       $4,611.00




 Total Hours 0.0000


Deductions

                                                                                                      Employee                                   Employer
 Deduction                                    Based On                   Pre-Tax                       Current            YTD                     Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                     Current                      YTD
 Federal Income Tax                                                                                        $954.00                      $61.35                  $287.67
 Employee Medicare                                                                                         $954.00                      $13.83                   $66.86
 Social Security Employee Tax                                                                              $954.00                      $59.15                  $285.88
 LA State Income Tax                                                                                       $954.00                      $32.88                  $158.20


Paid Time Off                                                                      Net Pay Distribution

 Plan                                   Current                         Balance     Account Number                       Account Type                           Amount
 No records found                                                                   xxxxx5043                            Checking                              $3,411.17
                                                                                    Total                                                                      $3,411.17


Pay Summary

                                    Gross                            FIT Taxable Wages                     Taxes                    Deductions                  Net Pay
 Current                         $3,578.38                                     $954.00                    $167.21                        $0.00                 $3,411.17
 YTD                            $17,582.97                                   $4,611.00                    $798.61                        $0.00                $16,784.36
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 134 of 137


401 East Broadway                                                                                                            Pay Statement
Suite 200                                                                                                                    Period Start Date 03/26/2018
Sand Springs, OK 74063
                                                                                                                             Period End Date      04/01/2018
918-246-7709
                                                                                                                             Pay Date             04/06/2018
                                                                                                                             Document             15095
                                                                                                                             Net Pay              $3,459.35

Pay Details
Dickie D Foster                         Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                M 2
                                        SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                        Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)        M 0
USA                                     Pay Rate         $0.0000
                                        Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                             Pay Rate                           Current                             YTD
 ATV Rent Reimb                                                                                                                  $120.00                         $480.00
 Equipment                                                                                                                       $900.00                        $3,450.00
 Mileage                                                                                                                         $315.56                        $1,260.59
 Non Taxable Per                                                                                                                $1,337.00                       $5,157.00
 Regular - Days                                             6.0000                              $0.0000                          $954.00                        $3,657.00




 Total Hours 0.0000


Deductions

                                                                                                      Employee                                    Employer
 Deduction                                    Based On                   Pre-Tax                       Current            YTD                      Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                      Current                      YTD
 Federal Income Tax                                                                                        $954.00                       $61.35                  $226.32
 Employee Medicare                                                                                         $954.00                       $13.84                   $53.03
 Social Security Employee Tax                                                                              $954.00                       $59.14                  $226.73
 LA State Income Tax                                                                                       $954.00                       $32.88                  $125.32


Paid Time Off                                                                      Net Pay Distribution

 Plan                                   Current                         Balance     Account Number                       Account Type                            Amount
 No records found                                                                   xxxxx5043                            Checking                               $3,459.35
                                                                                    Total                                                                       $3,459.35


Pay Summary

                                    Gross                            FIT Taxable Wages                     Taxes                    Deductions                   Net Pay
 Current                         $3,626.56                                     $954.00                    $167.21                        $0.00                  $3,459.35
 YTD                            $14,004.59                                   $3,657.00                    $631.40                        $0.00                 $13,373.19
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 135 of 137


401 East Broadway                                                                                                          Pay Statement
Suite 200                                                                                                                  Period Start Date 03/19/2018
Sand Springs, OK 74063
                                                                                                                           Period End Date        03/25/2018
918-246-7709
                                                                                                                           Pay Date               03/30/2018
                                                                                                                           Document               14685
                                                                                                                           Net Pay                $3,455.53

Pay Details
Dickie D Foster                        Employee Number 602629                    Pay Group     FIS - Weekly                Federal Income Tax                  M 2
                                       SSN              XXX-XX-XXXX              Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                       Job              Inspector                Department D800 - Field Services          LA State Income Tax (Work)          M 0
USA                                    Pay Rate         $0.0000
                                       Pay Frequency    Weekly

Earnings

 Pay Type                                                  Hours                            Pay Rate                           Current                               YTD
 ATV Rent Reimb                                                                                                                $120.00                           $360.00
 Equipment                                                                                                                     $900.00                         $2,550.00
 Mileage                                                                                                                       $311.74                           $945.03
 Non Taxable Per                                                                                                              $1,337.00                        $3,820.00
 Regular - Days                                            6.0000                             $0.0000                          $954.00                         $2,703.00




 Total Hours 0.0000


Deductions

                                                                                                    Employee                                      Employer
 Deduction                                   Based On                  Pre-Tax                       Current            YTD                        Current           YTD
 No records found


Taxes

 Tax                                                                                                    Based On                      Current                        YTD
 Federal Income Tax                                                                                      $954.00                       $61.35                    $164.97
 Employee Medicare                                                                                       $954.00                       $13.83                     $39.19
 Social Security Employee Tax                                                                            $954.00                       $59.15                    $167.59
 LA State Income Tax                                                                                     $954.00                       $32.88                     $92.44


Paid Time Off                                                                    Net Pay Distribution

 Plan                                  Current                        Balance     Account Number                       Account Type                             Amount
 No records found                                                                 xxxxx5043                            Checking                                $3,455.53
                                                                                  Total                                                                        $3,455.53


Pay Summary

                                    Gross                           FIT Taxable Wages                      Taxes                   Deductions                    Net Pay
 Current                         $3,622.74                                      $954.00                  $167.21                          $0.00                $3,455.53
 YTD                            $10,378.03                                  $2,703.00                    $464.19                          $0.00                $9,913.84
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 136 of 137


401 East Broadway                                                                                                            Pay Statement
Suite 200                                                                                                                    Period Start Date 03/12/2018
Sand Springs, OK 74063
                                                                                                                             Period End Date        03/18/2018
918-246-7709
                                                                                                                             Pay Date               03/23/2018
                                                                                                                             Document               14307
                                                                                                                             Net Pay                $3,491.17

Pay Details
Dickie D Foster                         Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                  M 2
                                        SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                        Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)          M 0
USA                                     Pay Rate         $0.0000
                                        Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                             Pay Rate                           Current                               YTD
 ATV Rent Reimb                                                                                                                  $160.00                           $240.00
 Equipment                                                                                                                       $900.00                         $1,650.00
 Mileage                                                                                                                         $307.38                           $633.29
 Non Taxable Per                                                                                                                $1,337.00                        $2,483.00
 Regular - Days                                             6.0000                              $0.0000                          $954.00                         $1,749.00




 Total Hours 0.0000


Deductions

                                                                                                      Employee                                      Employer
 Deduction                                    Based On                   Pre-Tax                       Current            YTD                        Current           YTD
 No records found


Taxes

 Tax                                                                                                      Based On                      Current                        YTD
 Federal Income Tax                                                                                        $954.00                       $61.35                    $103.62
 Employee Medicare                                                                                         $954.00                       $13.83                     $25.36
 Social Security Employee Tax                                                                              $954.00                       $59.15                    $108.44
 LA State Income Tax                                                                                       $954.00                       $32.88                     $59.56


Paid Time Off                                                                      Net Pay Distribution

 Plan                                   Current                         Balance     Account Number                       Account Type                             Amount
 No records found                                                                   xxxxx5043                            Checking                                $3,491.17
                                                                                    Total                                                                        $3,491.17


Pay Summary

                                   Gross                             FIT Taxable Wages                      Taxes                   Deductions                     Net Pay
 Current                        $3,658.38                                      $954.00                    $167.21                           $0.00                $3,491.17
 YTD                            $6,755.29                                    $1,749.00                    $296.98                           $0.00                $6,458.31
                          Case 2:20-cv-00200-CB Document 73-1 Filed 05/29/20 Page 137 of 137


401 East Broadway                                                                                                            Pay Statement
Suite 200                                                                                                                    Period Start Date 03/05/2018
Sand Springs, OK 74063
                                                                                                                             Period End Date          03/11/2018
918-246-7709
                                                                                                                             Pay Date                 03/16/2018
                                                                                                                             Document                 13923
                                                                                                                             Net Pay                  $2,967.14

Pay Details
Dickie D Foster                         Employee Number 602629                     Pay Group     FIS - Weekly                Federal Income Tax                    M 2
                                        SSN              XXX-XX-XXXX               Location      Louisiana - Lafayette       TX State Income Tax (Residence) S 0
                                        Job              Inspector                 Department D800 - Field Services          LA State Income Tax (Work)            N 0
USA                                     Pay Rate         $0.0000
                                        Pay Frequency    Weekly

Earnings

 Pay Type                                                   Hours                             Pay Rate                           Current                                  YTD
 ATV Rent Reimb                                                                                                                     $80.00                            $80.00
 Equipment                                                                                                                       $750.00                             $750.00
 Mileage                                                                                                                         $325.91                             $325.91
 Non Taxable Per                                                                                                                $1,146.00                          $1,146.00
 Regular - Days                                             5.0000                              $0.0000                          $795.00                             $795.00




 Total Hours 0.0000


Deductions

                                                                                                      Employee                                         Employer
 Deduction                                    Based On                   Pre-Tax                       Current            YTD                          Current            YTD
 No records found


Taxes

 Tax                                                                                                       Based On                          Current                      YTD
 Federal Income Tax                                                                                          $795.00                          $42.27                  $42.27
 Employee Medicare                                                                                           $795.00                          $11.53                     $11.53
 Social Security Employee Tax                                                                                $795.00                          $49.29                  $49.29
 LA State Income Tax                                                                                         $795.00                          $26.68                  $26.68


Paid Time Off                                                                      Net Pay Distribution

 Plan                                   Current                         Balance     Account Number                       Account Type                               Amount
 No records found                                                                   xxxxx5043                            Checking                                  $2,967.14
                                                                                    Total                                                                          $2,967.14


Pay Summary

                                   Gross                             FIT Taxable Wages                     Taxes                     Deductions                      Net Pay
 Current                        $3,096.91                                      $795.00                    $129.77                             $0.00                $2,967.14
 YTD                            $3,096.91                                      $795.00                    $129.77                             $0.00                $2,967.14
